    Case 5:21-cv-01240-JLS-SP Document 11 Filed 09/16/21 Page 1 of 1 Page ID #:82

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL

 Case No.       EDCV 21-01240-JLS (SPx)                           Date      September 16, 2021
 Title          HSBC Bank USA, National Association v. Jorge Gutierrez et al



PRESENT:        HONORABLE JOSEPHINE L. STATON. UNITED STATES DISTRICT JUDGE

         Elsa Vargas                                             Not Reported
         Deputy Clerk                                            Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                   ATTORNEYS PRESENT FOR DEFENDANT:

         None Present                                            None Present

PROCEEDINGS:            (IN CHAMBERS) ORDER TO SHOW CAUSE RE DISMISSAL FOR
                        LACK OF PROSECUTION


    The Court, on its own motion, hereby ORDERS the parties to show cause in writing no later
than Friday, September 24, 2021, why the parties have failed to file a joint report (FRCivP 26)
as required by this Court's Order Setting Scheduling Conference. Each party shall file a
written response to this OSC explaining the failure to comply with this Court's Order Setting
Scheduling Conference. The response shall be accompanied by the filing of the parties' Joint
Report, including Exhibit A to the Report. The Scheduling Conference set for September 17,
2021 is vacated and off calendar.

    No oral argument of this matter will be heard unless ordered by the Court. The Order will
stand submitted upon the filing of the required documents on or before the date upon which a
response is due. Failure to timely and adequately respond may result in further sanctions,
including the dismissal of this action or the entry of default.




                                                 Initials of Deputy Clerk   eva



CV-90 (06/04)                          CIVIL MINUTES - GENERAL                           Page 1 of 1
